Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Gallagher on May 20, 2021.
IN THE CLAIMS
The application has been amended as follows: 


    PNG
    media_image1.png
    787
    598
    media_image1.png
    Greyscale

7.	(Currently Amended) The polishing tool according to claim 1, wherein the pore percentage Vx of the nonwoven fabric is at least 90 %. 

8.	(Previously Presented) The polishing tool according to claim 1, wherein the polishing paste contains polishing grains. 

9.	(Previously Presented) The polishing tool according to claim 1, wherein the polishing paste is disposed on the at least a portion of the polishing surface in an amount of 0.10 g/cm² to 0.25 g/cm².

10.	(Previously Presented) The polishing tool according to claim 1, wherein the polishing surface has a polishing surface area, and the polishing paste is disposed on at least 80 % of the polishing surface area of the polishing surface.

11.	(Previously Presented) The polishing tool according to claim 1, wherein the polishing tool is a polishing disk, a polishing belt, a polishing sleeve or a polishing pin. 

12.	(Previously Presented)  The polishing tool according to claim 4, wherein the synthetic nonwoven fabric is formed of at least one of polyamide and polyester.

13.	(Previously Presented)  The polishing tool according to claim 4, wherein the synthetic nonwoven fabric is a needle-punched nonwoven fabric.

14.	(Previously Presented)  The polishing tool according to claim 13, wherein the needle-punched nonwoven fabric is a velourized needle-punched nonwoven fabric.

15.	(Previously Presented)  The polishing tool according to claim 6, wherein the carrier has a surface weight in the range of 690 to 910 g/m² when the carrier has a material thickness of 4 mm.

16.	(Previously Presented)  The polishing tool according to claim 15, wherein the carrier has a surface weight in the range of 720 to 870 g/m² when the carrier has a material thickness of 4 mm.

17.	(Previously Presented)  The polishing tool according to claim 8, wherein the polishing grains comprise polishing grains formed of at least one of a soluble alkaline earth salt or polishing grains formed of ceramic. 

18.	(Previously Presented)  The polishing tool according to claim 9, wherein the polishing paste is disposed on the at least a portion of the polishing surface in an amount of 0.11 g/cm² to 0.17 g/cm².

19.	(Previously Presented)  The polishing tool according to claim 10, wherein the polishing paste is disposed on at least 90 % of the polishing surface area of the polishing surface.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488.  The examiner can normally be reached on Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EM
May 21, 2021
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723